983 F.2d 1057
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yvonne Q. STOWBRIDGE, Plaintiff-Appellee,v.Lorenzo W. TIJERINA, Defendant-Appellant.
No. 92-1871.
United States Court of Appeals,Fourth Circuit.
Submitted:  September 24, 1992Decided:  December 23, 1992

Appeal from the United States District Court for the Eastern District of Virginia, at Alexandria.  T. S. Ellis, III, District Judge.  (CA-90-1537-A)
Lorenzo W. Tijerina, Appellant Pro Se.
William Donald Patkus, Fairfax Station, Virginia, for Appellee.
E.D.Va.
AFFIRMED.
Before PHILLIPS, NIEMEYER, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Lorenzo W. Tijerina appeals from the district court's order denying his Motion for Relief from Judgment pursuant to Fed.  R. Civ. P. 60(b).  Though Tijerina filed his motion, seeking relief under clauses (1), (2), (3), and (6) of the Rule, within one year of the jury verdict which found him liable on charges of legal malpractice, fraud, and gross negligence, he did not file within a reasonable time.   See McLawhorn v. John W. Daniel & Co., 924 F.2d 535, 538 (4th Cir. 1991);   Central Operating Co. v. Utility Workers of America, 491 F.2d 245, 253 (4th Cir. 1974).  Therefore, we do not find an abuse of discretion and affirm the district court's order.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED